MEMORANDUM **
David Michael Hill appeals the sentence imposed following his guilty plea to possession of child pornography in violation of 18 U.S.C. § 2252(a)(5)(B). Hill contends that this case should be remanded pursuant to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) because he was sentenced under the mandatory guidelines. The district court, however, recognized at the sentencing hearing that the Sentencing Guidelines were being challenged, and sentenced Hill alternatively. The district court judge stated that, alternatively, “under my general sentencing authority I am imposing exactly the same sentence.” This is one of those rare situations where the record is clear that the district court would impose the same sentence knowing the guidelines were advisory. See United States v. Ameline, 409 F.3d 1073, 1083 (9th Cir.2005) (en banc). Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.